—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Nassau County (Decker, J.), entered October 25, 1995, which, upon a fact-finding order of the same court, dated May 30,1995, finding that the father had sexually abused his daughter Laura C., awarded the mother sole custody of the daughter and precluded any contact between the father and his daughter until she reaches the age of 18 years or until he successfully completes a program of therapy for sexual abusers. This appeal brings up for review the fact-finding order dated May 30, 1995.
*636Ordered that the order of disposition is affirmed, without costs or disbursements.
The determination by the Family Court that the appellant father had sexually abused his daughter is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b]; Matter of Nicole V., 71 NY2d 112). The child’s out-of-court statements to her mother, two social workers, a psychiatrist, and a Department of Social Services caseworker concerning her identification of her father as her abuser and the acts committed by him were sufficiently corroborated, inter alia, by her reenactment of the sexual abuse incidents with dolls (see, Matter of Josephine G., 218 AD2d 656; Matter of Commissioner of Social Servs. of City of N. Y. [Joanne W.] v Edyth W., 210 AD2d 328; see also, Matter of Nassau County Dept. of Social Servs. [Erika K.] v Steven K., 176 AD2d 326, 328). Additionally, the father failed to come forward with satisfactory evidence to rebut the petitioner’s case (see, Matter of New York City Dept. of Social Servs. [Anna Marie A.] v Elena A., 194 AD2d 608). Therefore, where, as here, the hearing court was confronted primarily with issues of credibility, its factual findings must be accorded great weight (see, Matter of Josephine G., supra). On this record, we find no basis upon which to disturb the Family Court’s determination.
The appellant’s remaining contentions are without merit. Copertino, J. P., Goldstein, McGinity and Luciano, JJ., concur.